DETAILED ACTION
Response to Arguments
Applicant’s election of Invention I (Claims 1-12 and 14-19) in the reply filed on 10/20/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement (Applicant simply stated in the Response that “the claims could be examined together without imposing an undue burden” and “it is believed the search of groups jointly would not impose a serious burden” without pointing out the supposed errors in the restriction requirement), the election has been treated as an election without traverse (MPEP § 818.01(a)). Claim 13 has been withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 14-19 include one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “the first host is configured to connect to a client device” and “a second host, connecting to the first host” in claims 14-19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof:
The first host and the second host are interpreted to cover the corresponding structure described in para [0020] (the first host 100 and the second host 200 may be two cloud servers with the same hardware architecture), and para [0021] (the first host 100 comprises a circuit board 10, a central processing unit 11, and a memory 12.)
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12 and 14-19 are rejected under 35 U.S.C. 103 as being anticipated by Callaway et al. (US20140201563A1).
Regarding claim 1, Callaway discloses a control method of a system supporting fault tolerance ([Abstract] shows fault tolerant failover mechanism allowing the backup match server to take over for the primary match server in a fault situation), 
wherein the system comprises a first host [combination of primary server 502 and fault tolerant logic 514] (Fig 5) and a second host [backup server] and the first host and the second host are configured to connected to a client device via an internet (para [0095] shows a primary server 602A (instance) and an actively running backup server 602B (instance); Fig 5 and para [0068] show the fault tolerant logic 514 includes an input receiver 518; para [0036, 0069] shows the input(s) may be received from other entities, e.g. a client application, coupled with the network 508; the network 508 implements the TCP/IP protocol suite, e.g. Internet Protocol via an internet), 
the first host [combination of primary server 502 and fault tolerant logic 514] (Fig 5) stores a virtual machine [primary instance] and a transmission control protocol agent [fault tolerant logic 514] (para [0057] shows the primary instance 502 is an instantiation of a multi-threaded software process executing on a server; Fig 5 and para [0068] show the fault tolerant logic 514 includes an input receiver 518. The input receiver 518 receives copies of the input(s) which should have also been received by the primary instance 502 from the network 508; para [0070] shows the output(s) of the primary instance 502 are also copied to the fault tolerant logic 514; para [0069] shows the network 508 implements the TCP/IP protocol suite, e.g. transmission control protocol), and 
with the control method comprising: 
executing the transmission control protocol agent to receive a data stream from the client device via the first host (para [0068] shows the input receiver 518 receives copies of the input(s) which should have also been received by the primary instance 502 from the network 508); 
transmitting an acknowledgement packet to the client device via the transmission control protocol agent in response to the data stream from the client device (para [0066] shows the primary instance 502 to generate one or more acknowledgements for each input it receives; para [0055] shows the fault tolerant logic monitors outputs, e.g. acknowledgements, of the primary instance once a given input has been processed); 
determining whether a fault tolerance mechanism of the virtual machine is activated via the transmission control protocol agent (para [0130] shows the backup 602B is ready to perform as a backup); 
determining whether the virtual machine [primary instance] operates in a running state via the transmission control protocol agent when the transmission control protocol agent determines that the fault tolerance mechanism of the virtual machine is actvated (para [0080] shows the fault tolerant logic 514 generates a heartbeat input to the primary instance 502 to discover whether the lack of activity from the primary instance 502); 
temporarily storing the data stream via the transmission control protocol agent when the transmission control protocol agent determines that the virtual machine is not in the running state (para [0068] shows if the primary instance 502 has failed, the input receiver 518 buffers the input(s) and gates them to the backup instance 504); and 
transmitting the data stream to the virtual machine via the transmission control protocol agent when the transmission control protocol agent determines that the virtual machine operates in the running state (para [0070] shows under normal operating conditions, as input(s) (block 102) are received by the primary instance 502 over the network 508 (block 106), the primary instance 502 processes the input(s) according to its programmed function; para [0055] shows the fault tolerant logic monitors inputs and outputs of the primary instance once a given input has been processed.)

Regarding claim 2, Callaway as applied to claim 1 discloses transmitting the data stream to the virtual machine via the transmission control protocol agent when the transmission control protocol agent determines that the fault tolerance mechanism of the virtual machine is not activated (para [0065] shows the backup failure detection logic 528 determines the backup instance 504 to have failed; para [0068] shows the input receiver 518 receives copies of the input(s) which should have also been received by the primary instance 502 from the network 508.)

Regarding claim 3, Callaway as applied to claim 1 discloses adding an identification stamp to the data stream via the transmission control protocol agent when the transmission control protocol agent receives the data stream, wherein the identification stamp is used to indicate a time point of receiving the data stream via the transmission control protocol agent (para [0041] shows a “first timestamp” and “second timestamp” attached to each transaction in the primary server; para [0144] shows the Backup 602B will also require the processing times/timestamps of the processed inputs in order to fully replicate the state of the Primary 602A.)


Regarding claim 4, Callaway as applied to claim 1 discloses determining whether the fault tolerance mechanism of the virtual machine is activated comprise: 
determining whether an inter-process communication packet from the virtual machine is received via the transmission control protocol agent; and determining that the fault tolerance mechanism of the virtual machine is activated via the transmission control protocol agent when the transmission control protocol agent receives the inter-process communication packet (para [0055] shows the backup instance mirrors operations in the primary instance; Fig 5 and para [0068] show the fault tolerant logic 514 includes an input receiver 518; para [0069] shows the network 508 implements the TCP/IP protocol suite. It is common knowledge that TCP/IP uses communication packets.)

Regarding claim 5, Callaway as applied to claim 1 discloses:
determining whether the virtual machine breaks down via the transmission control protocol agent after the transmission control protocol agent transmits the data stream to the virtual machine, wherein the transmission control protocol agent transmits the data stream to the virtual machine one more time when the transmission control protocol agent determines that the virtual machine breaks down (para [0068] shows the primary instance 502 has failed; para [0070] shows if the transaction fails, the primary instance 502 may retry the transaction), and 
the transmission control protocol agent determines whether states of the virtual machine are completely backed up to the second host when the transmission control protocol agent determines that the virtual machine does not break down (para [0095] shows the backup 602B will have the ability to replicate the primary's state exactly, and failover with no apparent interruption of service in a reasonably quick amount of time.)

Regarding claim 6, Callaway as applied to claim 5 discloses:
determining whether the states of the virtual machine are completely backed up to the second host via the transmission control protocol agent after the transmission control protocol agent transmits the data stream to the virtual machine one more time ([para [0070] shows if the transaction fails, the primary instance 502 may retry the transaction; para [0095] shows the backup 602B will have the ability to replicate the primary's state exactly, and failover with no apparent interruption of service in a reasonably quick amount of time); 
wherein the transmission control protocol agent releases the data stream when the states of the virtual machine are completely backed up to the second host (para [0095] shows the backup 602B will have the ability to replicate the primary's state exactly, and failover with no apparent interruption of service in a reasonably quick amount of time), and 
the transmission control protocol agent determines whether the virtual machine breaks down one more time when the states of the virtual machine are not completely backed up to the second host (para [0070] shows if the transaction fails, the primary instance 502 may retry the transaction until a threshold of successive failures has occurred.)

Regarding claim 7, Callaway discloses a control method of a system supporting fault tolerant ([Abstract] shows fault tolerant failover mechanism allowing the backup match server to take over for the primary match server in a fault situation), 
wherein the system comprises a first host [combination of primary server 502 and fault tolerant logic 514] (Fig 5) and a second host [backup server] and the first host and the second host are configured to connected to a client device via an internet (para [0095] shows a primary server 602A (instance) and an actively running backup server 602B (instance); Fig 5 and para [0068] show the fault tolerant logic 514 includes an input receiver 518; para [0036, 0069] shows the input(s) may be received from other entities, e.g. a client application, coupled with the network 508; the network 508 implements the TCP/IP protocol suite, e.g. Internet Protocol), 
the first host [combination of primary server 502 and fault tolerant logic 514] (Fig 5) stores a virtual machine [primary instance] and a transmission control protocol agent (para [0057] shows the primary instance 502 is an instantiation of a multi-threaded software process executing on a server; Fig 5 and para [0068] show the fault tolerant logic 514 includes an input receiver 518. The input receiver 518 receives copies of the input(s) which should have also been received by the primary instance 502 from the network 508; para [0070] shows the output(s) of the primary instance 502 are also copied to the fault tolerant logic 514; para [0069] shows the network 508 implements the TCP/IP protocol suite, e.g. transmission control protocol), and 
with the control method comprising: 
executing the transmission control protocol agent to receive a data stream from the virtual machine via the first host (para [0069] shows the network 508 implements the TCP/IP protocol suite; para [0070] shows the output(s) of the primary instance 502 are also copied to the fault tolerant logic 514. The buffer 524 holds the output(s) of the primary instance 502); 
transmitting an acknowledgement packet to the virtual machine via the transmission control protocol agent in response to the data stream from the virtual machine (para [0070] shows input(s) to the primary instance 502 may include acknowledgements of trade execution; para [0055] shows the fault tolerant logic monitors inputs and outputs, e.g. acknowledgements, of the primary instance);
determining whether a fault tolerance mechanism of the virtual machine is activated via the transmission control protocol agent (para [0130] shows the backup 602B is ready to perform as a backup); 
determining whether states of the virtual machine [primary instance] are completely backed up to the second host via the transmission control protocol agent when the transmission control protocol agent determines that the fault tolerance mechanism of the virtual machine is activated (para [0069] shows the fault tolerant logic 514 surrounds the backup instance 504 to ensure synchronization with the primary instance); 
temporarily storing the data stream via the transmission control protocol agent when the transmission control protocol agent determines that the states of the virtual machine are not completely backed up to the second host (para [0068] shows if the primary instance 502 has failed, the input receiver 518 buffers the input(s) and gates them to the backup instance 504); and 
transmitting the data stream to the client device via the transmission control protocol agent when the transmission control protocol agent determines that the states of the virtual machine are completely backed up to the second host (para [0070] shows the primary instance 502 generates and transmits one or more responses/outputs; the output(s) of the primary instance 502 are also copied to the fault tolerant logic 514. The buffer 524 holds the output(s) of the primary instance 502 until an exact match between the output(s) of the primary instance 502 and the output (s) of the backup instance; para [0069] shows the fault tolerant logic 514 surrounds the backup instance 504 to ensure synchronization with the primary instance 502.)

Regarding claim 8, Callaway as applied to claim 7 discloses adding an identification stamp to the data stream via the transmission control protocol agent when the transmission control protocol agent receives the data stream, wherein the identification stamp is used to indicate a time point of receiving the data stream via the transmission control protocol agent (para [0041] shows a “first timestamp” and “second timestamp” attached to each transaction in the primary server; para [0144] shows the Backup 602B will also require the processing times/timestamps of the processed inputs in order to fully replicate the state of the Primary 602A.)


Regarding claim 9, Callaway as applied to claim 7 discloses determining whether the fault tolerance mechanism of the virtual machine is activated comprise: 
determining whether an inter-process communication packet from the virtual machine is received via the transmission control protocol agent; and determining that the fault tolerance mechanism of the virtual machine is activated via the transmission control protocol agent when the transmission control protocol agent receives the inter-process communication packet (para [0055] shows the backup instance mirrors operations in the primary instance; para [0069] shows the network 508 implements the TCP/IP protocol suite. One skilled in the art would understand TCP/IP uses communication packets.)

Regarding claim 10, Callaway as applied to claim 7 discloses transmitting the data stream to the client device via the transmission control protocol agent when the transmission control protocol agent determines that the fault tolerance mechanism of the virtual machine is not activated (para [0065] shows the backup failure detection logic 528 determines the backup instance 504 to have failed; para [0068] shows the input receiver 518 receives copies of the input(s) which should have also been received by the primary instance 502 from the network 508.)

Regarding claim 11, Callaway as applied to claim 7 discloses releasing the data stream via the transmission control protocol agent after the transmission control protocol agent transmits the data stream to the client device (para [0066] shows the primary instance 502 to generate at least one response or output for each input received confirming the successful processing; para [0068] shows the fault tolerant logic 514 includes an input receiver 518 coupled with the outputs of the primary instance 502.)

Regarding claim 12, Callaway as applied to claim 7 discloses an inter-process communication packet monitoring program via the first host, wherein the inter-process communication packet monitoring program comprises: receiving a plurality of inter-process communication packets from the virtual machine at different time points sequentially via the transmission control protocol agent; and reading the inter-process communication packets at the time points sequentially via the transmission control protocol agent to obtain a plurality of states of the fault tolerance mechanism of the virtual machine (para [0144] shows backup 602B to duplicate Primary's 602A state and the order of any subsequent messages written by the primary 602A. The Backup 602B will also require the processing times/timestamps of the processed inputs in order to fully replicate the state of the Primary 602A.)

EXAMINER’S NOTES DURING EXAMINATION
The “second host” in claims 14-15 and 17-19 is Nonfunctional Descriptive Material (MPEP 2111.05). To be given patentable weight, the “second host” and associated “system” “first host” must be in a functional relationship, and since the answer is ‘no’ the “second host” owed no patentable weight.
For the purpose of compact prosecution, the “second host” in claim 14 is rejected under 35 U.S.C. 102 as described below.

Regarding claim 14, Callaway discloses a system supporting fault tolerance, comprising ([Abstract] shows fault tolerant failover mechanism allowing the backup match server to take over for the primary match server in a fault situation): 
a first host [combination of primary server 502 and fault tolerant logic 514] (Fig 5), storing a virtual machine and a transmission control protocol agent, wherein the first host is configured to connect to a client device via an internet (para [0095] shows a primary server 602A (instance) and an actively running backup server 602B (instance); Fig 5 and para [0068] show the fault tolerant logic 514 includes an input receiver 518; para [0036, 0069] shows the input(s) may be received from other entities, e.g. a client application, coupled with the network 508; the network 508 implements the TCP/IP protocol suite, e.g. Internet Protocol); and 
a second host [backup server], connecting to the first host via the internet (Fig 5 and para [0095] show a primary server 602A (instance) and an actively running backup server 602B (instance) coupled with the network 508; the network 508 implements the TCP/IP protocol suite, e.g. Internet Protocol); 
wherein the first host is at least configured to execute the transmission control protocol agent to receive a data stream from the client device (para [0068] shows the input receiver 518 receives copies of the input(s) which should have also been received by the primary instance 502 from the network 508) and 
to transmit an acknowledgement packet to the client device in response to the data stream from the client device (para [0070] shows the primary instance 502 generates and transmits one or more responses/outputs and/or acknowledgements.)

Regarding claim 15, Callaway as applied to claim 14 discloses the first host is further configured to execute the transmission control protocol agent to determine whether a fault tolerance mechanism of the virtual machine is activated (para [0055] shows the fault tolerant logic monitors inputs and outputs of the primary instance and gates those inputs to the backup instance once a given input has been processed. The fault tolerant failover mechanism allowing the backup instance to take over for the primary instance in a fault situation.)

Regarding claim 16, Callaway as applied to claim 14 discloses the first host is further configured to execute the transmission control protocol agent to determine whether states of the virtual machine are completely backed up to the second host (para [0055] shows a primary instance using a backup instance that mirrors operations in the primary instance; para [0095] shows the backup 602B will have the ability to replicate the primary's state exactly, and failover with no apparent interruption of service in a reasonably quick amount of time).

	Regarding claim 17, Callaway as applied to claim 14 discloses the transmission control protocol agent adds an identification stamp to the data stream when the transmission control protocol agent receives the data stream, and the identification stamp agent (para [0041] shows a “first timestamp” and “second timestamp” attached to each transaction in the primary server; para [0144] shows the Backup 602B will also require the processing times/timestamps of the processed inputs in order to fully replicate the state of the Primary 602A.)

	Regarding claim 18, Callaway as applied to claim 14 discloses the first host [combination of primary server 502 and fault tolerant logic 514] (Fig 5) comprises a circuit board, a central processing unit, and a memory, the central processing unit and the memory are disposed on the circuit board and are electrically connected to each other, the memory stores the virtual machine, a virtual machine monitoring program and the transmission control protocol agent, and the central processing unit is configured to execute the virtual machine, the virtual machine monitoring program and the transmission control protocol agent (para [0057, 0067, 0072] shows the primary instance 502 is an instantiation of a multi-threaded software process executing on a server; Fig 5 and para [0068] show the fault tolerant logic 514 includes an input receiver 518. The input receiver 518 receives copies of the input(s) which should have also been received by the primary instance 502 from the network 508.)

Regarding claim 19, Callaway as applied to claim 18 discloses the virtual machine monitoring program is used to receive an external instruction, the virtual machine monitoring program activates a fault tolerance mechanism of the virtual machine when a content of the virtual machine monitoring program is to activate the fault tolerance mechanism of the virtual machine (Fig 5 and para [0068] show the fault tolerant logic 514 includes an input receiver 518. The input receiver 518 receives copies of the input(s) which should have also been received by the primary instance 502 from the network 508; para [0055] shows the fault tolerant logic monitors inputs and outputs of the primary instance and gates those inputs to the backup instance once a given input has been processed.)
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nelson et al. (US20130246355A1) discloses in [Abstract] a fault tolerant system in a virtual machine environment utilize a primary VM and a backup VM.
Venkitachalam et al. (US20170024291A1) discloses in [Abstract] shows a second VM to provide quasi-lockstep fault tolerance for the first VM; para [0015] shows primary VM 200-1 is a “real” VM in that it is communicating externally, and secondary VM 200-2 is configured to take over almost instantaneously if the primary VM 200-1 fails.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN DOAN whose telephone number is (571)270-0162. The examiner can normally be reached Monday - Friday 8am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN DOAN/Primary Examiner, Art Unit 2442